Order

PER CURIAM.
Gerald Murillo appeals his convictions for (1) two counts of first-degree assault, (2) one count of second-degree assault of a law enforcement officer, and (3) three counts of armed criminal action related to the assault counts. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).